                     Case 3:20-cv-01908-BEN-MSB Document 1-1 Filed 09/23/20 PageID.11 Page 1 of 1
    JS 44 (Rev. 06/ 17)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. Thi s form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                DEFENDANTS
    Manuel Roditi and Venice Bejarano                                                                           New River Investments Inc., Roditi & Roditi LLC , Alberto Roditi ,
                                                                                                                Guillermo Roditi Dominguez
        (b)   County of Residence ofFirst Listed Plaintiff             _M_e_x_ic_o________                       County of Residence of First Listed Defendant _N_e_v_a_d_a_________
                                      (EXCEPT IN U.S. PLAINTIFF CASES)                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.
                                                                                                                                                                               '20CV1908 BEN MSB
        (C)   Attorneys (Firm Name, Address, and Telephone Number)                                                A ttorneys (If Known)
    Douglas A. Pettit, Esq. , Pettit Kohn Ingrassia Lutz & Dolin PC                                             Kirsten Patzer, Esq., Freeman Mathis & Gary, LLP
    11622 El Camino Real , Suite 300, San Diego, CA 92130                                                       60 State Street, Suite 600 , Boston , MA 02109-1800
    (858) 755-8500                                                                                              (617) 963-5975

II. BASIS OF JURISDICTION (Placean "X" inOneBoxOnly)                                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                        "X" in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                            and One Box for Defendant)
    D I    U.S. Government                D 3    Federal Question                                                                      PTF          DEF                                            PTF       DEF
              Plaintiff                            (U.S. Government Not a Party)                        Citizen of This State          D I           D        Incorporated or Principal Place       D 4      I)( 4
                                                                                                                                                                of Business In This State

    D 2    U.S. Government                ~ 4    Diversity                                              Citizen of Another State          D 2        D    2   Incorporated and Principal Place       D 5     D 5
              Defendant                            (Indicate Citizenship ofPa rties in Item III)                                                                 of Business In Another State

                                                                                                        Citizen or Subject of a           I)( 3      D    3   Foreign Nation                         D 6     D 6
                                                                                                          Forei n Count
    IV NATURE OF SUIT (Place an                     "X" in One Box Only)                                                                             Click here for · Nature of Suit Code Descriotions
I              CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                             BANKRUPTCY                     OTHER STATUTES              I
    D   11 0 Insurance                       PERSONAL INJURY               PERSONAL INJURY              D 625 Drug Related Seizure              D 422 Appeal 28 USC 158           D 375 False Claims Act
    D   120 Marine                       D   310 Airplane               D 365 Personal Injury -               of Property 21 USC 881            D 423 W ithdrawal                 D 376 Qui Tam (31 USC
    D   130 Miller Act                   D   315 Airplane Product               Product Liability       D 690 Other                                   28 USC 157                          3729(a))
    D   140 Negotiable Instrument                  Liability            D 367 Health Care/                                                                                        D 400 State Reapportionment
    D   150 Recovery of Overpayment      D   320 Assault, Libel &              Pharmaceutical                                                     PROPERTY RIGHTS                 D 410 Antitrust
             & Enforcement of Judgment             Slander                     Personal Injury                                                  D 820 Copyrights                  D 430 Banlcs and Banlcing
    D   151 Medicare Act                 D   330 Federal Employers'            Product Liability                                                D 830 Patent                      D 450 Commerce
    D   152 Recovery of Defaulted                  Liability            D 368 Asbestos Personal                                                 D 835 Patent - Abbreviated        D 460 Deportation
             Student Loans               D   340 Marine                         Injury Product                                                        New Drug Application        D 4 70 Racketeer Influenced and
             (Excludes Veterans)         D   34 5 Marine Product                Liability                                                       D 840 Trademark                           Corrupt Organizations
    D   153 Recovery of Overpayment                Liability              PERSONAL PROPERTY                          LABOR                        SOCIAL SECURITY                 D 480 Consumer Credit
             of Veteran 's Benefits      D   350 Motor Vehicle          D 370 Other Fraud               D 7 10 Fair Labor Standards             D 861 HIA (1395ft)                D 490 Cable/Sat TV
    D   160 Stockholders' Suits          D   355 Motor Vehicle          D 3 71 Truth in Lending                 Act                             D 862 Black Lung (923)            l,c 850 Securities/Commodities/
    D   190 Other Contract                        Product Liability     D 380 Other Personal            D 720 Labor/Management                  D 863 DIWC/DIWW (405(g))                  Exchange
    D   195 Contract Product Liability   D   360 Other Personal                Property Damage                  Relations                       D 864 SSID Title XVI              D 890 Other Statutory Actions
    D   196 Franchise                             Injury                D 385 Property Damage           D 740 Railway Labor Act                 D 865 RSI (405(g))                D 89 1 Agricultural Acts
                                         D   362 Personal Injury -             Product Liability        D 751 Family and Medical                                                  D 893 Enviromnental Matters
                                                  Medical Malpractice                                           Leave Act                                                         D 895 Freedom oflnformation
I           REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS             D 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
    D   210 Land Condenmation            D   440 Other Civil Rights        Habeas Corpus:               D 791 Employee Retirement               D 870 Taxes (U.S. Plaintiff       D 896 Arbitration
    D   220 Foreclosure                  D   441 Voting                 D 463 Alien Detainee                   Income Security Act                     or Defendant)              D 899 Administrative Procedure
    D   230 Rent Lease & Ejectment       D   442 Employment             D 5 10 Motions to Vacate                                                D 871 IRS-Third Party                     Act/Review or Appeal of
    D   240 Torts to Land                D   44 3 Housing/                     Sentence                                                               26 USC 7609                         Agency Decision
    D   245 Tort Product Liability                Accommodations        D 530 General                                                                                             D 950 Constitutionality of
    D   290 All Other Real Property      D   445 Amer. w/Disabilities - D 535 Death Penalty                   IMMIGRATION                                                                 Stale Statutes
                                                  Employment               Other:                       D 462 Naturalization Application
                                         D   446 Amer. w/Disabilities - D 540 Mandamus & Other          D 465 Other Immigration
                                                  Other                 D 550 Civil Rights                    Actions
                                         D   448 Education              D 555 Prison Condition
                                                                        D 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement

V. ORIGIN (Place an              ''X" in One Box Only)
~       1 Original           O 2 Removed from                 0    3    Remanded from              0 4 Reinstated or       0      5 Transferred from          0 6 Multidistrict             0 8 Multidistrict
          Proceeding             State Court                            Appellate Court                Reopened                     Another District              Litigation -                  Litigation -
                                                                                                                                    (specify)                     Transfer                     Direct File
                                              Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity) :
VI. CAUSE OF ACTION i-::2=8'--'U=·=S·=C-=-."'--'-'
                                               13 32
                                                  ==- - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                              Brief description of cause:
                                               Com laint for violation of federal and California securities laws.
VII. REQUESTED IN     0                            CHECK IF THIS IS A CLASS ACTION                         DEMAND $ at least                              CHECK YES only if demanded in complaint:
     COMPLAINT:                                    UNDER RULE 23 , F.R.Cv.P.                                 2,000 ,000.00                                JURY DEMAND:                 ~   Yes      O No
VIII. RELATED CASE(S)
                                                 (See instn1ctions):
      IF ANY                                                            JUDGE                                                                     DOCKET NUMBER
    DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
    09/23/2020                                                             s/Douglas A. Pettit
    FOR OFFICE USE ONLY

        RECEIPT #                     AMOUNT                                    APPL YING IFP                                     WOGE                               MAG.WOGE
